DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed July 15, 2022 has been entered.  Claims 1, 5, 7, 11, 13, 15 and 17 are amended.  Claims 6, 8, 10, 16, 18 and 20 are cancelled.   Claims 21-26 are new.  Therefore, claims 1-5, 7, 9, 11-15, 17, 19 and 21-26 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 6 recites “determine a central tendency of the plurality of target frequencies of lubricant delivery”.  It is unclear what a central tendency means.  Also, what structure is being claimed by determining this central tendency?  If the shortest and longest lubricant delivery frequencies are 1 hour and 10 hours would the central tendency be 5 hours?  Could the central tendency be any time interval between 1 and 10 hours?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 11-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer, U.S. Patent 6,138,065 in view of Kotsuji et al., U.S. Patent Publication 2016/0298755, further in view of Beck et al., U.S. Patent Publication 2013/0277148.

As per claims 1 and 11, Kramer discloses a vehicle lubrication system and method (summary) comprising:
 a plurality of sensors (40, 42) disposed on the vehicle (abstract) and configured to sense operational characteristics of the vehicle; 
 a controller (44) to receive data corresponding to the operational characteristics of the vehicle.
 	Kramer does not disclose a pump disposed on the vehicle and configured to deliver lubricant to a plurality of lubricated regions of the vehicle; determine, based on the received sensor data, a lubricant delivery frequency at which lubrication is to be delivered to the plurality of lubricated regions of the vehicle; and provide control commands to cause the pump to deliver the lubricant to the plurality of lubricated regions according to the determined lubricant delivery frequency; and a lubricant metering device connected to the pump and configured to route predetermined volumes of lubricant to each of the plurality of lubricated regions.  However, Kotsuji et al. in their Lubricant Flowrate Control Device of Automatic Transmission and Lubricant Flowrate control Method invention teach a vehicle with lubricant pumps (4, 5) and a controller (50) receiving signals from sensors (paras 0039, 0040]).  The controller using signals collected from the sensors to adjust the lubrication frequency to be delivered to a region of the vehicle.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kramer with a lubricant pump, as taught by Kotsuji et al., for the purpose of determining the need and frequency of additional lubrication to regions of the vehicle based on signal information from said sensors.  
 	In addition, Beck et al. in his Lubrication System and Controller invention teach the use of a lubricant pump (120), controller (110) for use in conjunction with a metering valve (136) to deliver an appropriate amount of grease to an application in need of lubrication (bearings) (para [0053]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination invention of Kramer and Kotsuji et al. with a metering valve, as taught by Becket al., for the purpose of delivering an appropriate type and amount of lubricant to an application in need.  Examiner notes both oil and grease are lubricants.  Some applications are better lubricated with oil, others with grease.  Metering valves are commonly used with grease distribution as a way to deliver grease to more lubricating points without having to run individual conduit lines all the way back to the pump. 

As per claims 2 and 12, Kramer, Kotsuji et al. and Beck as set forth above, Kramer discloses the controller device (44) is configured to receive the sensor data via a communications data bus disposed on the vehicle (col. 3, lines 27-39).

As per claims 3 and 13, Kramer and Kotsuji et al. and Beck et al. as set forth above, Kramer discloses the communications data bus comprises a Controller Area Network (CAN) bus (col. 3, lines 27-39). 

As per claims 5 and 15, Kramer and Kotsuji et al. and Beck et al. as set forth above, Kramer discloses the operational characteristics of the vehicle comprise vehicle usage characteristics corresponding to operational use of the vehicle (summary), wherein the plurality of vehicle usage characteristics is selected from the group comprising of steering characteristics associated with actuation of a steering system of the vehicle, braking characteristics associated with actuation of a braking system of the vehicle, transmission characteristics associated with actuation of a transmission system to change direction of motion or gear ratios of the vehicle, load characteristics associated with an operational weight of the vehicle, component temperature characteristics associated with temperature of a component of the vehicle (col. 2, lines 37-49), tire pressure characteristics associated with air pressure within tires of the vehicle, speed characteristics associated with a speed of the vehicle, and mileage characteristics associated with a distance traveled by the vehicle.

As per claims 7 and 17, Kramer, Kotsuji et al. and Beck et al. as set forth above, Kramer discloses the operational characteristics of the vehicle comprise environmental characteristics corresponding to an operational environment of the vehicle; the environmental characteristics comprising at least one of an operational environment of the vehicle and presence of liquid water in the operational environment of the vehicle (col. 2, lines 37-49).  Examiner interprets component temperature to be an operational characteristic.  An environmental characteristic is interpreted to the temperature where a vehicle is located.  Therefore, the operational characteristic would correspond to the associated environmental characteristic.   

As per claims 9 and 19, Kramer, Kotsuji et al. and Beck et al. as set forth above, Kramer as modified, disclose the controller device (44) is further configured to:
 	adjust the lubricant delivery frequency during operation of the vehicle based on the received data corresponding to the operational characteristics of the vehicle (para [0039], Kotsuji); and
 	provide the control commands to cause the pump (4, 5) to deliver the lubricant to the plurality of lubricated regions according to the adjusted lubricant delivery frequency (paras [0039, 0040], Kotsuji). 

As per claims 21 and 23, Kramer, Kotsuji et al. and Beck as set forth above, Kramer discloses wherein the plurality of lubricated regions (28, 30, 32) [wheel axles] of the vehicle is external to the engine and transmission (col. 2, lines 36-49).


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer, U.S. Patent 6,138,065 in view of Kotsuji et al., U.S. Patent Publication 2016/0298755, further in view of Beck et al., U.S. Patent Publication 2013/0277148, further in view of Kile, U.S. Patent Publication 2014/0116808.

As per claims 4 and 14, Kramer, Kotsuji et al. and Beck as set forth above, Kramer as modified does not disclose the controller device is configured to receive the sensor data via wireless data transmissions.
However, Kile in his Lubricating Oil Monitoring and Maintenance with Oil Level Monitoring system invention teach the use of wireless sensors in a drive track roller of a vehicle.  A controller used to receive the signals via a serial bus (paras [0054, 0055]).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination invention of Kramer, Kotsuji et al. and Beck with wireless sensors, as taught by Kile, for the purpose of eliminating potential wire damage from road/ground debris.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer, U.S. Patent 6,138,065 in view of Kotsuji et al., U.S. Patent Publication 2016/0298755, further in view of Beck et al., U.S. Patent Publication 2013/0277148, further in view of Edelstein et al., U.S. Patent 3,659,675.

As per claims 22 and 24, Kramer, Kotsuji et al. and Beck as set forth above, Kramer, as modified, do not disclose  the plurality of lubricated regions of the vehicle is selected from the group of regions consisting of hood pins, S-Cams, upper and/or lower king pins, tie rod ends, slack adjusters, drag links, spring hangers, clutch pedal, clutch cross shafts, clutch throw out bearing, fifth wheel pivots, and fifth wheel plat.   However, Edelstein et al. in their Lubrication System and Reservoir Therefor invention teach a lubrication system for an automotive truck to supply lubricant to a suspension system (col. 3, lines 5-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination invention of Kramer, Kotsuji et al. and Beck with additional areas of the truck to be lubricated, as taught by Edelstein et al., for the purpose of maximizing the benefit of a lubrication system by lubricating as many areas as possible on the vehicle in need of regular lubrication.  


Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer, U.S. Patent 6,138,065 in view of Kotsuji et al., U.S. Patent Publication 2016/0298755, further in view of Beck et al., U.S. Patent Publication 2013/0277148, further in view of Marek, U.S. Patent Publication 2009/0057063.


As per claim 25, Kramer, Kotsuji et al. and Beck et al. as set forth above, Kramer as modified, do not disclose the controller is further configured to: identify a plurality of target frequencies of lubricant delivery, wherein each target frequency of lubricant delivery corresponds to an operational characteristic of the vehicle; and determine a central tendency of the plurality of target frequencies of lubricant delivery; wherein the lubricant delivery frequency determined is based on the central tendency of the plurality of target frequencies of lubricant delivery.  However, Marek in his Lubrication System and Method of Control teaches a lubrication system along with a controller (124) and sensors (126, 128) used to adjust a time interval between lubrication cycles (para [0042]).  The system contains multiple operational characteristics (para [0025]).  Subsequently, the controller determines a lubrication frequency based on the needed frequency of lubrication for one or more machine components (para [0043]).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination invention of Kramer, Kotsuji et al. and Beck et al. by determining the needed frequency of lubrication for one or more machine components and setting the system lubrication frequency based on a central tendency, as taught by Marek, for the purpose of optimizing lubricant usage and lubrication region operational longevity.  Examiner interprets a central tendency does not knowingly under lubricate areas that would lead to premature failure. 

As per claim 26, Kramer, Kotsuji et al. and Beck et al. as set forth above, Kramer as modified, do not disclose the controller is further configured to identify a plurality of target frequencies of lubricant delivery, wherein each target frequency of lubricant delivery corresponds to an operational characteristic of the vehicle and, wherein the lubricant delivery frequency determined is based on the greatest of the plurality of target frequencies of lubricant delivery, wherein the greatest of the plurality of target frequencies corresponds to the most frequent lubrication delivery.   However, Marek in his Lubrication System and Method of Control teaches a lubrication system along with a controller (124) and sensors (126, 128) used to adjust a time interval between lubrication cycles (para [0042]).  The system contains multiple operational characteristics (para [0025]).  Subsequently, the controller determines a lubrication frequency based on the needed frequency of lubrication for one or more machine components (para [0043]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination invention of Kramer, Kotsuji et al. and Beck et al. by determining the needed frequency of lubrication for one or more machine components and setting the system lubrication frequency based on the region requiring the most frequent lubricating, as taught by Marek, for the purpose of ensuring the area in need of most frequent lubrication gets at least the minimum amount of lubrication required.

Response to Arguments
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive. Applicants argue beginning on the bottom of page 9 of their Remarks that one of ordinary skill would not combine the transmission lubrication circuit of Kotsuji et al. with the separate lubrication circuit of Beck et al. because they are focused on lubrication of different systems, use different lubricants and use incompatible pumping and pumping pressures.   Examiner respectfully disagrees.  Kramer discloses a lubricant monitoring system that alerts a vehicle operator to a specific temperature (col. 3, lines 13-26).  Examiner relies on Kotsuji et al. to teach a lubricant system that uses a controller to collect sensor data and automatically determine control the amount of lubricant to be supplied (paras [0039, 0040].  Beck is further relied upon to teach a metering device to supply lubricant to multiple locations.  Applicants claim a “lubricant” which does not differentiate between grease and oil.  Applicants do not claim lubricant pumping pressures.  One of ordinary skill in the art would know grease is commonly used with metering devices and viscosity differences between grease and oil require appropriate pump pressures.
 	Regarding the argument over claims 7 and 17 on the bottom of page 10, Examiner again respectfully disagrees.  Kramer teaches the use of a temperature sensor to sense an operational characteristic of the vehicle.  The environmental characteristic of temperature near the sensor corresponds to operational environment.  Therefore, the operational characteristic, temperature, of a component includes environmental characteristics.  Claims 7 and 17 do not appear to claim a sensor that senses the temperature of only the operational environment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654